DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The applicant is requested to update the status of related applications on page 1 of the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, and 19 are vague and indefinite because N, k, and ! are not defined. For claim 7, it is suggested to replace N! k! (N – k)! with N! / (k! (N – k)!)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 10-11, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Patil et al (2012/0250531).
Regarding claims 1 and 15, Patil discloses an apparatus and a method for controlling discovery of devices in a network of devices (devices 402 and 406), comprising: assigning resources for the discovery (see set aside time frequency resources for wireless devices to transmit their peer discovery signals in paragraph 0037), and providing accordingly at least two discovery patterns of transmission and reception phases for the devices in the network for communication of information between the devices (see figure 9 and paragraphs 0046 where wireless devices 402 and 406 use different discovery patterns to transmit/receive discovery signal. The utilized resource may hop to a different resource in each of the megaframes); and transmitting or receiving information in accordance with a dedicated discovery pattern of transmission and reception phases allocated from a set of different discovery patterns (see figure 9 and paragraph 0046 where the pattern is a dedicated pattern. Note that the pattern for device 402 is different from the pattern for device 406). 
Regarding claim 10, Patil discloses using data resources of subframes for the discovery patterns (see figure 5 where a Grandframe is a subframe of a Megaframe). 
Regarding claim 11, Patil discloses periodic use of the discovery patterns (see paragraph 0037 where Patil teaches two wireless devices may discover each other through periodically broadcasting a peer discovery signal, listening to the broadcasted peer discovery signal, and decoding the received signal). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 8, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patil in view of Patil (2013/0066966).
Regarding claims 3 and 17, Patil doesn't specifically disclose control of transmission and/or reception phases of information is based on grouping of discovery patterns. However, Patil (966) discloses grouping of discovery patterns (see grouping of discovery resource in paragraph 0007). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 8 and 20, Patil (966) discloses providing hierarchy between different devices in the network by means of the grouping (see paragraph 0055 where Patil (966) teaches the use of one grouping of discovery resources of a plurality of groupings of peer discovery resources based on a distance (equivalent to level/hierarchy) to a base station).
Claims 4-5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patil in view of Patil (966) as applied to claim 3 above, and further in view of Maltsev et al (8,238,313).

Regarding claims 5, Maltsev discloses wherein patterns in a second group enable mono-directional communication of information between devices associated with the second group and devices associated with the first group (see a unidirectional group in col. 6, lines 18-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,757,558. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 1, 3-15, and 17-20 are described in claims 1-21 of U.S. Patent No. 10,757,558. Claims 1, 3-15, and 17-20 are, therefore, obvious in view of claims 1-21 of U.S. Patent No. 10,757,558.
Claims 1, 3-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,877,180. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in .

Allowable Subject Matter
Claims 6-7, 9, 12-14, and 19 would be allowable if rewritten to overcome the rejection 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472